J-S15024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :   IN THE SUPERIOR COURT OF
                                                  :        PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    MATTHEW JOSEPH SPANG                          :
                                                  :
                       Appellant                  :   No. 2085 EDA 2021

         Appeal from the Judgment of Sentence Entered August 7, 2020
             In the Court of Common Pleas of Montgomery County
                  Criminal Division at CP-46-CR-0004022-2018


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                                      FILED JUNE 15, 2022

        Matthew Joseph Spang, (Appellant), appeals nunc pro tunc from the

judgment of sentence reimposed by the trial court after it determined

Appellant had violated parole. After careful review, we affirm.

        On   November       15,    2017,       Pennsylvania   Trooper   Michele   Naab

apprehended Appellant for driving under the influence (DUI) of several

controlled substances, including fentanyl and alcohol.1 Appellant entered an

open guilty plea to DUI as a first-degree misdemeanor on December 13, 2018.

On March 14, 2019, with the benefit of a pre-sentence investigation report

(PSI), the trial court sentenced Appellant to 90 days (the mandatory




____________________________________________


1   75 Pa.C.S.A. § 3802(d)(1)(ii).
J-S15024-22


minimum) to five years in prison. Appellant did not file a post-sentence

motion or appeal his 2019 sentence.

        On May 31, 2019, the trial court granted Appellant parole. However, on

January 23, 2020, Montgomery County lodged a detainer against Appellant as

a result of his incarceration in Lancaster County.      Appellant subsequently

entered a negotiated guilty plea in Lancaster County to one count of simple

assault-victim under 12 years old, defendant 18 or older.2       The Lancaster

County court sentenced Appellant to time served to 23 months in jail.

        In Montgomery County, Appellant stipulated to violation of parole (VOP).

On August 7, 2020, the trial court sentenced Appellant to serve the balance

of his 2019 sentence: 4 years, 9 months and 1 day, with parole eligibility

after 198 days. The court imposed the sentence concurrent to Appellant’s

Lancaster County sentence. Appellant did not appeal.

        On February 12, 2021, Appellant filed a timely Post Conviction Relief

Act3 (PCRA) petition requesting reinstatement of his direct appeal rights nunc

pro tunc.     The PCRA court granted the petition on September 30, 2021.

Appellant filed the instant nunc pro tunc appeal of his August 7, 2020,

judgment of sentence.         Appellant and the trial court have complied with

Pa.R.A.P. 1925.



____________________________________________


2   18 Pa.C.S.A. § 2701(b)(2).

3   42 Pa.C.S.A. §§ 9541-9546.

                                           -2-
J-S15024-22


        Appellant presents a single issue for review:

        Whether a challenge to the order that Appellant be recommitted
        to serve the balance of an illegal sentence after having been found
        in violation of parole constitutes a direct attack of the underlying
        conviction for which he was on parole?

Appellant’s Brief at 4.

        Appellant challenges the legality of his 2019 sentence.        Id. at 10.

Appellant asserts that on March 14, 2019, the trial court imposed the

mandatory sentence for a second-offense DUI,4 based on his acceptance of an

Accelerated Rehabilitative Disposition (ARD) in 2010. Id. Appellant argues

this 2019 sentence was rendered illegal by this Court’s decision in

Commonwealth v. Chichkin, 232 A.3d 959 (Pa. Super. 2020). Id.

        Appellant claims “the instant appeal of the August 7, 2020, order of

recommitment after the VOP court revoked his parole constitutes a direct

attack of the March 14, 2019, sentence, rather than a collateral attack[.]” Id.

at 14. Appellant acknowledges he filed no post-sentence motions or direct

appeal of the 2019 judgment of sentence. Id. Nevertheless, Appellant argues

he may challenge the 2019 sentence because it was reimposed by the trial

court in the VOP proceedings. Id. Appellant states he

        is appealing to this Court to find that an order of recommitment
        after a violation of parole hearing constitutes a direct challenge to
        the sentence under which the VOP court ordered [Appellant] be
        recommitted, which, here, is the March 14, 2019, sentence[.]



____________________________________________


4   See 75 Pa.C.S.A. § 3806(a).

                                           -3-
J-S15024-22


Id. Appellant quotes Commonwealth v. Stanley, 259 A.3d 989 (Pa. Super.

2021), for the proposition that “punishment imposed upon revocation of

supervised release is punishment for the original crime, not punishment for

the conduct leading to revocation.” Appellant’s Brief at 16 (quoting Stanley,

259 A.3d at 993). Appellant argues this appeal “constitutes a direct challenge

to the court’s authority to punish him for the 2019 sentence.” Id. Appellant’s

argument is contrary to the law.

      In parole revocation cases, our standard of review is limited to whether

the revocation court erred, as a matter of law, in revoking parole and

recommitting the defendant to confinement. Commonwealth v. Kalichak,

943 A.2d 285, 291 (Pa. Super. 2008).

      [A] parole revocation does not involve the imposition of a new
      sentence. Indeed, there is no authority for a parole-revocation
      court to impose a new penalty. Rather, the only option for a court
      that decides to revoke parole is to recommit the defendant to
      serve the already-imposed, original sentence. At some point
      thereafter, the defendant may again be paroled.

Id. at 290 (citations omitted).

      Appellant focuses on the legality of his 2019 sentence, as opposed to

the propriety of the 2020 revocation proceedings and sentence. As long as

the reviewing court has jurisdiction, a challenge to the legality of sentence is

non-waivable and the court may address it sua sponte. Commonwealth v.

Lee, 260 A.3d 208, 210 (Pa. Super. 2021). However, in addressing a similar

claim of an illegal sentence, this Court explained:




                                     -4-
J-S15024-22


       When, on appeal from a sentence imposed following probation
       revocation, an appellant collaterally attacks the legality of the
       underlying conviction or sentence,

         such an approach is incorrect and inadequate for two
         reasons. First, any collateral attack of the underlying
         conviction [or sentence] must be raised in a petition
         pursuant to the [PCRA]. Second, such an evaluation
         ignores the procedural posture of [the] case, where
         the focus is on the probation revocation hearing and
         the sentence imposed consequent to the probation
         revocation, not the underlying conviction and
         sentence.

       Commonwealth v. Beasley, 570 A.2d 1336, 1338 (Pa. Super.
       1990).

       The PCRA provides the sole means for obtaining collateral review
       of a judgment of sentence. Commonwealth v. Fowler, 930
       A.2d 586, 591 (Pa. Super. 2007); 42 Pa.C.S.A. § 9542. “[A] court
       may entertain a challenge to the legality of the sentence so long
       as the court has jurisdiction to hear the claim. … [A] collateral
       claim regarding the legality of a sentence can be lost for failure to
       raise it in a timely manner under the PCRA. Commonwealth v.
       Wojtaszek, 951 A.2d 1169, 1173 n.9 (Pa. Super.2008).

Commonwealth v. Infante, 63 A.3d 358, 363-65 (Pa. Super. 2013)

(emphasis added).5

       Here, Appellant challenges the legality of his 2019 sentence, as opposed

to the trial court’s revocation of parole and recommitment to confinement.

Kalichak, 943 A.2d at 291. We lack jurisdiction to review Appellant’s 2019

sentence, as Appellant filed no timely direct appeal or PCRA petition




____________________________________________


5  Like Infante, Appellant alleges intervening case law rendered his sentence
illegal.

                                           -5-
J-S15024-22


challenging that sentence. See id. Accordingly, we may not grant Appellant

relief.

          Judgment of sentence affirmed.

          Judge Sullivan joins the memorandum.

          Judge Nichols concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/15/2022




                                        -6-